tcmemo_1999_43 united_states tax_court estate of helen bolton jameson deceased northern trust bank of texas n a independent executor petitioner v commissioner of internal revenue respondent docket no filed date s stacy eastland john w porter and margaret w brown for petitioner melanie r urban and lillian d brigman for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner's federal estate_tax of dollar_figure after concessions the issues for decision are whether at the time of her death helen bolton jameson decedent owned big_number shares of johnco inc johnco common_stock as petitioner contends big_number shares as respondent contends or some other amount we hold that decedent owned big_number shares at the time of her death whether for purposes of computing the taxable_estate of decedent the fair_market_value of the shares of johnco common_stock included in decedent's gross_estate was dollar_figure dollar_figure per share as petitioner contends at least dollar_figure dollar_figure per share as respondent contends or some other amount we hold that the fair_market_value was dollar_figure dollar_figure per share whether the method prescribed for the computation of the federal estate_tax transforms any part of such tax into a direct_tax which has not been apportioned in accordance with the constitution we hold that it does not unless otherwise noted all section references are to the internal_revenue_code in effect on the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest whole dollar some of the facts have been stipulated and are incorporated herein by this reference i decedent findings_of_fact petitioner is the estate of helen bolton jameson deceased the estate who died testate on date northern trust bank of texas northern trust is the independent executor of the estate decedent was a resident of texas at the time of her death decedent was predeceased by her husband john b jameson jr john who died on date also as a resident of texas decedent was survived by two children andrew b jameson andrew born in and dinah b jameson dinah born in at the time of her death decedent owned that portion of the big_number shares of common_stock in johnco held by john at his death which had not been bequeathed by john to andrew the value and number of shares of stock included in decedent's_estate is the basis of the present controversy ii johnco johnco was incorporated in texas in by john upon johnco's formation john transferred to it the following a one-third interest in jameson lord jameson jlj a partnership owned by john and his two siblings an undivided one-third interest in big_number acres of timberland in evangeline parish louisiana and an undivided one-third interest in big_number acres of timberland in rapides parish louisiana in jlj was dissolved and the foregoing real_property interests were divided among the partners as a consequence johnco acquired big_number acres of timberland in evangeline parish louisiana the timber property a the timber property at the time of decedent's death johnco's principal asset was the timber property johnco also owned some unimproved land in tanglewood a residential section of harris county texas near houston harris county real_estate as well as cash and marketable_securities as stipulated the fair_market_value and tax basis of johnco's assets as of date were as follows asset fair_market_value tax basis dollar_figure big_number cash investments building and equipment big_number timber property big_number harris county real_estate other big_number big_number dollar_figure big_number big_number big_number big_number big_number subtotal liabilities big_number big_number big_number net asset value big_number the timber property was well managed and highly productive of the big_number acres big_number acres were wooded with mature timber primarily to 33-year-old slash pine but also bottomland hardwoods and loblolly pine an additional acres of pine were premerchantable and ranged in age from to years in the remaining acres consisted of lakes and ponds improvement sites a road right-of-way and a nontimberland area based on soil type and quality and its site index the timber property was considered to be extremely productive because of the timber property's productivity desirable location and contiguous nature decedent's johnco stock would be site index as defined by the u s department of agriculture is a designation of the quality of a forest site based on the height of the dominant stand at a designated age site index is essentially a measure of the productive capacity of a timberland site an attractive investment for a timber products company2 or a pension fund the timber property was a large contiguous privately owned timberland parcel located within an extremely competitive timber market large portions of timberland in the area were owned either by timber products companies for their own use or by the u s forest service the u s forest service had provided a constant supply of timber products to the timber industry nationwide but had recently begun to reduce sales of timber from public lands in response to environmental concerns which had the effect of increasing prices and demand for privately owned timber and timberland privately owned timberland is generally held in small parcels the average-sized privately owned parcel i sec_80 acres the contiguous nature of the timber property offered a number of advantages in protecting and managing the timber that would appeal to a timber products company or pension fund buyer in comparison to noncontiguous holdings a contiguous parcel like the timber property had smaller borders and required less travel time to inspect the property allowing greater control_over the property including the control of theft wildfire insects and poachers as a contiguous parcel no portion of the timber as used herein timber products company refers to an operating company that is in the business of manufacturing lumber paper and other products made from timber johnco in contrast was a holding_company and was not in the business of producing timber products the timber property was within a 50-mile radius of several corporate sawmills plywood plants and pulp and paper mills property was landlocked and dependent on private access rights the timber property had an internal road system and direct access to public roads b holding_company status in its and forms u s_corporation income_tax return johnco was designated a personal_holding_company consistent with the nature of johnco's business johnco had only one employee andrew who served as its president and chief operating officer over percent of johnco's gross revenue was derived from the sale of timber johnco harvested timber from the timber property very conservatively the amount of timber harvested annually was limited to an amount approximately equal to or less than the timber property's annual growth johnco did not actually cut the timber that was harvested or employ personnel or own any of the equipment necessary to harvest timber potential buyers placed bids with johnco to purchase timber and were responsible for its cutting and transportation off the timber property although andrew was the sole employee of johnco management of the timber on the timber property was generally handled by an outside consulting forester who monitored the property and advised johnco regarding the specifics of harvesting timber for a commission based on timber sales until late johnco's outside consulting forester had been limiting the annual harvest to annual growth is referred to as sustainable yield this method maintains an approximately constant volume of timber in place harvesting less than annual growth results in an increase in timber volume on a given tract harold elliott mr elliott first became acquainted with the timber property as a child--his father a logging contractor had managed a big_number acre tract of timberland owned by jlj the jlj property that included the timber property after college mr elliott was employed by a forestry consulting firm that was managing the jlj property and in he became the general manager and forester of the jlj property and continued to manage the timber property when it was transferred to johnco after the dissolution of the partnership mr elliott had considerable latitude in the management and harvesting of timber from the timber property during his tenure subject_to john's approval mr elliott would determine what timber to harvest based upon his assessment of timber growth growing conditions and prevailing market prices trees likely to be cut were those that would command the highest market price sec_5 and trees in areas that required thinning to promote maximum timber growth harvesting decisions were conservative tilted towards future growth rather than current realization of income c sec_631 election on the valuation_date johnco had made a valid election under sec_631 pursuant to which it treated the cutting of as a tree matures its value may increase not only because it contains a greater volume of wood but because the tree's timber is suitable for a more valuable use telephone poles for example require tall straight trees timber suitable for producing telephone poles commands a much higher price than immature or crooked trees used in the production of paper timber as a sale_or_exchange of property used in a trade_or_business on the valuation_date johnco's sec_631 election could be expected to apply to all subsequent taxable years d liquidation prospects it was stipulated that no liquidation of johnco was contemplated as of decedent’s date of death or at the time of trial iii johnco stock includable in decedent's_estate a bequests by john b jameson jr at the time of his death john owned big_number of the big_number issued and outstanding shares of johnco as separate_property andrew owned the remaining shares in article vi of his will john made a specific_bequest of his remaining available unified_credit amount computed as dollar_figure to his two children andrew and dinah the unified_credit bequest as follows i give devise and bequeath to my two children dinah bolton jameson and andrew bolton jameson in equal shares of ½ each so much of my property in cash or in_kind or partly in cash and partly in_kind as necessary to use the maximum unified estate_tax credit as allowed under federal estate_tax law as defined in sec_2010 article vi further provided that andrew's share of the unified_credit bequest shall be first satisfied out of the shares of johnco inc common_stock which i own as such shares exist and are valued by independent appraisal as of my date of death under the will john’s residuary_estate passed to decedent the residuary_estate included all of the shares of johnco common_stock that were not apportioned to andrew under article vi of john's will thus at the time of her death decedent's interest in johnco stock consisted of the big_number shares held by john at his death less however many shares were required to fund andrew's share of the unified_credit bequest decedent was named the initial executrix of john's estate and served in that capacity until her death as executrix decedent timely filed an estate_tax_return form_706 estate and generation skipping transfer_tax return for john's estate reporting a value of dollar_figure dollar_figure per share for the johnco stock passing through his estate at the time of her death decedent had not yet funded the unified_credit bequest to andrew and had not obtained an independent appraisal of the johnco stock b number of shares and value reported on decedent's form_706 following decedent’s death in addition to serving as independent executor of the estate northern trust was appointed successor independent administrator of john’s estate in date at the request of northern trust clyde buck of rauscher pierce refsnes inc rpr a dallas texas investment banking firm performed two appraisals of johnco stock the value of decedent's johnco stock on her date of death decedent appraisal and the value of the johnco stock held by john on his date of death john appraisal the record in this case contains the decedent appraisal but not the john appraisal the decedent appraisal however makes express reference to the john appraisal and its conclusions on date northern trust filed decedent's estate’s form_706 and reported on schedule b thereof that on her date of death decedent owned big_number shares of johnco common_stock a 96-percent interest after taking into account the unified_credit bequest the number of shares so reported was computed on the assumption that on john’s date of death the big_number shares held by him had a value of dollar_figure million or dollar_figure per share the dollar_figure per share value was based upon the john appraisal and was utilized notwithstanding the fact that john’s date-of-death value for such stock was reported on john’s form_706 as dollar_figure per share or dollar_figure for big_number shares the form_706 filed by john’s estate has not been amended the estate further assumed apparently based on additional information regarding john’s lifetime gifts that andrew's share of the unified_credit bequest was equal to dollar_figure and funding this amount with johnco stock at an assumed value of dollar_figure per share would require big_number shares leaving big_number shares in the estate relying on the decedent appraisal the estate reported the value of the big_number shares on decedent's date of death as dollar_figure million dollar_figure per share according to the decedent appraisal johnco had a liquidation value of dollar_figure million and percent of johnco's common_stock after reduction to reflect minority shareholder discounts of approximately percent was worth dollar_figure million on decedent’s date of death for purposes of schedule b of the estate's form_706 the liquidation value of johnco was reported as follows asset fair_market_value tax basis built-in capital_gains dollar_figure big_number cash investments building and equipment big_number timber property big_number and harris cnty real_estate other big_number dollar_figure big_number -0- -0- big_number big_number -0- dollar_figure big_number subtotal big_number big_number big_number liabilities big_number --- --- net asset value big_number --- --- capital_gains big_number --- --- selling costs big_number --- --- liquidation value big_number --- --- c unified_credit bequest in date acting in its capacity as successor independent administrator of john's estate northern trust funded the unified_credit bequest in john’s will after taking into account all taxable_gifts made to him by john during his lifetime and all other_amounts passing to him which were includable in john's taxable_estate northern trust concluded that andrew was entitled to receive a bequest of property equal in value to dollar_figure as his share of the unified_credit bequest including a life_insurance_policy on andrew’s life valued at dollar_figure thus northern trust computed that dollar_figure worth of johnco stock was required to fund the balance of andrew’s share of the bequest after taking into account the life_insurance interest using the john appraisal value of the johnco stock on john’s date of death of dollar_figure per share northern trust distributed big_number johnco shares to andrew to satisfy the dollar_figure balance of his share of the unified_credit bequest in contrast the estate had reported on decedent's form_706 her interest in johnco stock under the assumption that dollar_figure worth of johnco stock or big_number shares would be necessary to fund andrew's share of the unified_credit bequest in funding the remaining dollar_figure of the bequest with johnco stock northern trust disregarded the dollar_figure per-share valuation that had been reported on the form_706 filed by john’s estate and instead used a valuation of dollar_figure per share resulting in the distribution of big_number johnco shares to andrew if northern trust had funded andrew's share of the unified_credit bequest using the dollar_figure per-share value only big_number shares of johnco stock would have been required to fund the dollar_figure balance of the bequest leaving big_number shares as part of the estate iv decedent's bequests of johnco stock a testamentary provisions under her last will and testament the will decedent made a bequest to andrew and dinah in equal shares of one-half each of such property as necessary to use the maximum unified estate_tax credit as allowed under sec_2010 the terms of this bequest further provided that the bequest to andrew shall be first satisfied out of the shares of johnco inc common_stock which i own as such shares exist and are valued by independent appraisal as of my date of death a similar provision in the will bequeathed the residuary of the estate to andrew and dinah in equal shares of one-half each with andrew's share to be satisfied first out of the shares of johnco as valued by independent appraisal as of the date of decedent’s death consequently the amount passing to both andrew and dinah under the will was dependent on the valuation of the johnco stock held by decedent on her date of death b family settlement on date before respondent had raised any question regarding the valuation of decedent's johnco stock andrew and dinah entered into a family settlement and release agreement6 family settlement agreement whereby andrew was allocated the remaining big_number shares7 of decedent's johnco stock at an agreed-upon date of death value of dollar_figure dinah was the texas family settlement doctrine provides that parties to a will are free to decide among themselves how property should be distributed and such settlements are given substantial deference under texas law see shepherd v ledford s w 2d tex app in re estate of hodges s w 2d tex app under the valuation assumptions employed by northern trust big_number shares remained in the estate after transferring big_number shares of johnco stock to andrew to fund his share of the unified_credit bequest as noted supra in date approximately year prior to the settlement northern trust had hired rpr to value the johnco shares for purposes of decedent's form_706 in the decedent appraisal rpr had appraised the liquidation value of johnco at dollar_figure as of decedent’s date of death the big_number continued allocated other assets of the estate primarily marketable_securities and cash with a date of death value of dollar_figure under the terms of the agreement andrew and dinah were each entitled to the income earned on the properties they would receive from the date of the settlement until the date of distribution although siblings andrew and dinah were represented by separate counsel in the settlement inasmuch as andrew and dinah were motivated to ensure that they received everything they were entitled to under the will their interests were adverse and they were acting at arm's length in entering into the family settlement agreement ultimate findings_of_fact under the terms of the unified_credit bequest big_number shares of johnco stock were bequeathed to andrew accordingly big_number shares of johnco stock are includable in decedent's gross_estate on date the fair_market_value of big_number issued and outstanding shares of johnco a 98-percent interest was dollar_figure continued shares of johnco remaining in the estate after the funding of the unified_credit bequest to andrew represented approximately percent of the outstanding shares of johnco stock presumably rpr’s date appraisal had an impact on the ultimate settlement amount of dollar_figure opinion i number of shares the number of shares of johnco stock includable in decedent's_estate depends upon the number of such shares bequeathed to andrew in the unified_credit bequest of john's will because as the beneficiary of the residuary of john’s estate decedent inherited whatever johnco shares held by john at death were not specifically bequeathed to andrew petitioner took the position on the estate_tax_return that big_number shares were includable in decedent's_estate respondent determined in the notice_of_deficiency that the correct number is big_number in the petition petitioner did not assign error to this aspect of respondent's determination and now contends that big_number is the correct number respondent however in his answer avers that the correct number is in dispute and contended at trial and on brief that the correct number is big_number the parties address only obliquely what the consequences are for the allocation of the burden_of_proof occasioned by these modifications in position the only clue to petitioner's position is the following stipulation entered by the parties petitioner asserts that respondent is bound by the following statement at page in the notice_of_deficiency finally it is determined that the decedent owned big_number shares of johnco inc common_stock for his part respondent on brief expressly disavows a claim to any increase in the amount of the deficiency initially determined and seeks to minimize the significance of his change in position regarding the number of johnco shares in decedent’s estate according to respondent the determination in the notice that there were big_number shares in decedent’s estate constitutes nothing more than a position subject_to a shift based on more continued the parties' disagreement turns upon the appropriate valuation of the johnco shares for purposes of determining the amount of johnco stock bequeathed to andrew pursuant to the unified_credit bequest in john's will respondent contends that the johnco share value reported on the estate_tax_return for john's estate as john's date-of-death value--namely dollar_figure per share--must be used respondent thus calculates that big_number shares of johnco stock were required to fund a unified_credit bequest of dollar_figure big_number shares x dollar_figure dollar_figure leaving big_number in john's residuary_estate inherited by decedent in respondent's view since decedent served as executor of john's estate and filed the return on which the dollar_figure per-share value as of john's date of death was reported and this return has not been amended the dollar_figure per-share value is an admission which should be used as evidence of such value continued current information we believe that respondent's change from the position taken in the notice after petitioner acceded to it in the petition raises a new_matter as that term is used in rule because the ascertainment of the number of johnco shares in decedent's_estate potentially requires different evidence namely of the value of the johnco shares at john's date of death as opposed to decedent's date of death accordingly the burden_of_proof shifts to respondent to establish that the number of johnco shares in decedent's_estate exceeded big_number since respondent first signaled this change_of position in his answer by averring that the number of johnco shares in decedent's_estate was disputed respondent was not required to seek leave to amend his answer in order to put the issue of the number of shares before us this figure was the amount reported on the estate_tax_return for john's estate as andrew's unified_credit bequest petitioner contends that the johnco share value on john's date of death as postulated in the john appraisal performed by rpr in date--namely dollar_figure per share--must be used for purposes of determining the number of shares received by andrew pursuant to the unified_credit bequest petitioner thus calculates that big_number shares of johnco stock were required to fund a unified_credit bequest of dollar_figure big_number shares x dollar_figure dollar_figure leaving big_number shares in john's residuary_estate inherited by decedentdollar_figure in petitioner's view the dollar_figure per-share value reported on john's estate's return as the value of the johnco shares on john's date of death should not be used for purposes of determining the number of shares passing to andrew pursuant to the unified_credit bequest because the terms of john's will required that the bequest be funded with johnco shares as such shares are valued by independent appraisal although the returns for both john's and decedent's estates used the assumption that andrew's unified_credit bequest was equal to dollar_figure petitioner contends that this amount was subsequently recomputed to be dollar_figure since the lower figure is adverse to petitioner's interests because it has the effect of increasing the number of shares that passed to decedent's_estate pursuant to the residuary clause of john's will we accept it as established there is a dollar_figure discrepancy in petitioner's computations but we consider it immaterial the position taken by petitioner on the return for decedent's estate--that there were big_number rather than big_number johnco shares includable in the estate--was also premised on the dollar_figure per-share appraised value of the johnco shares the difference results from the downward revision in the calculation of andrew's unified_credit bequest as equal to dollar_figure rather than the original dollar_figure assumed when the return was filed as of my date of death in filing the return for john's estate in her capacity as executrix thereof decedent did not obtain an independent appraisal of the johnco stock passing through the estate according to petitioner since the dollar_figure per-share value reported on the return was not the product of an independent appraisal the terms of john's will preclude its use in determining the number of shares required to satisfy the unified_credit bequest to andrew instead petitioner contends the number of shares passing to andrew must be determined on the basis of the date appraisal performed by rpr of the value of the johnco shares as of john's date of death namely dollar_figure per share this appraisal was independent having been commissioned by northern trust in its capacity as successor independent administrator of john's estate in order to comply with the terms of john's will in funding the unified_credit bequest to andrew the upshot of petitioner's position is that john's estate may report one value for the johnco stock on the estate_tax_return while another lower value for the stock may be used for purposes of funding a unified_credit bequest made in john’s will for the reasons outlined below we disagree and instead conclude that the valuation used on john's estate's return must also be used for purposes of funding the unified_credit bequest although the determination of the number of johnco shares that passed to andrew pursuant to the unified_credit bequest and to decedent under the residuary clause of john's will turns upon the value of the shares on john's date of death the evidence in the record of such value is scant the john appraisal which postulated the dollar_figure per-share value on john's date of death contended for by petitioner is not in the record its conclusions are in the record only because they are stated in the decedent appraisal moreover the john appraisal was performed by rpr whose valuation methodologies are considered in some detail elsewhere in this opinion because we conclude infra that there are substantial flaws in the methodology employed by rpr to value the johnco stock on decedent's date of death which produced a significantly understated estimate of value we likewise do not believe that rpr's valuation of the stock as of john's date of death is reliable accordingly the evidence in the record strongly supports the conclusion that the dollar_figure per- share value contended for by petitioner is too low more significantly we do not believe that john as testator contemplated that the requirement in his will that the unified_credit bequest be funded with johnco shares as valued by independent appraisal as of his date of death would result in the use of different date-of-death values for the johnco stock--one for purposes of the estate_tax_return for john's estate and the other for purposes of funding the unified_credit bequest such a construction of the will would put john's estate's marital_deduction in jeopardy because shares eligible for the sec_2056 marital_deduction on the basis of the valuation used on the return would--if a different lower valuation were used for funding the unified_credit bequest--be shifted from the surviving_spouse to the unified_credit bequest beneficiary for example at the dollar_figure per-share value reported on john's estate's return it would take big_number johnco shares to fund a dollar_figure unified_credit bequest leaving big_number shares to the surviving_spouse eligible for the marital_deduction but if the unified_credit bequest were later funded using a dollar_figure per- share value it would take big_number shares to do so thereby shifting big_number shares big_number - big_number big_number that were eligible for the marital_deduction on the return as filed to the unified_credit bequest beneficiary given that john's will clearly is drafted to maximize the benefit of the unified_credit bequest and the marital_deduction we shall not ascribe to john an intent that would place the marital_deduction in jeopardy accordingly we interpret john's will as requiring that the same johnco share value reported on the estate_tax_return for john's estate be used for purposes of funding the unified_credit bequest based on that value dollar_figure per share and a unified_credit bequest equal to dollar_figure the number of shares passing to andrew pursuant to the unified_credit bequest was big_number big_number shares x dollar_figure dollar_figure as a result the number of johnco shares passing to decedent pursuant to the residuary clause of john's will and includable in her estate was big_number or percent of the outstanding shares of johnco ii fair_market_value valuation is a question of fact and the trier of fact must weigh all relevant evidence to draw the appropriate inferences 323_us_119 304_us_282 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 94_tc_193 84_tc_285 fair_market_value is defined for federal estate and gift_tax purposes as the price that a willing buyer would pay a willing seller both having reasonable knowledge of all the relevant facts and neither being under compulsion to buy or to sell 411_us_546 citing sec_20_2031-1 estate_tax regs see also 93_tc_529 92_tc_312 the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer 706_f2d_1424 7th cir 658_f2d_999 5th cir estate of newhouse v commissioner supra pincite see also 823_f2d_483 11th cir affg tcmemo_1985_595 the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage estate of curry v united_states supra pincite estate of newhouse v commissioner supra pincite this advantage must be achieved in the context of market and economic conditions at the valuation_date estate of newhouse v commissioner supra pincite for federal estate_tax purposes the fair_market_value of the subject property is generally determined as of the date of death of the decedent ordinarily no consideration is given to any unforeseeable future event that may have affected the value of the subject property on some later date sec_20_2031-1 estate_tax regs see also estate of newhouse v commissioner supra pincite 88_tc_38 although the parties have stipulated the fair_market_value of johnco's assets they are not in agreement as to the value of decedent's johnco stock petitioner contends that insofar as johnco has a relatively low basis in highly appreciated assets built-in capital_gains a share of stock in johnco is worth less than a proportionate share of johnco's assets because such assets cannot be disposed of without the corporate level recognition of capital_gains taxes moreover petitioner contends that decedent's johnco stock is less valuable because of the existence of a minority shareholder and because the shares lack marketability finally petitioner asserts that the family settlement agreement as an arm's-length_transaction is the best indicator of fair_market_value a expert opinions as is customary in valuation cases the parties rely primarily on expert opinion evidence to support their contrary valuation positions we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record anderson v commissioner supra 86_tc_547 we have broad discretion to evaluate the overall cogency of each expert's analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 expert testimony sometimes aids the court in determining values and sometimes it does not see eg 94_tc_570 92_tc_101 expert testimony is not useful when the expert is merely an advocate for the position argued by one of the parties we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment helvering v national grocery co supra pincite anderson v commissioner supra pincite estate of newhouse v commissioner supra pincite estate of hall v commissioner supra pincite where necessary we may reach a determination of value based on our own examination of the evidence in the record 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo ames v commissioner tcmemo_1990_87 where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions 38_tc_357 we have broad discretion in selecting valuation methods 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and the weight to be given the facts in reaching our conclusion because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court dated date moreover while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any part of such opinion or reject the opinion in its entirety parker v commissioner supra pincite finally because valuation necessarily results in an approximation the figure at which this court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence silverman v commissioner supra pincite 302_f2d_790 2d cir petitioner's experts at trial petitioner relied on the reports of two experts john h lax and mr buck mr lax a principal in the valuation services group of arthur andersen llp andersen has more than years of experience in business valuation and holds the designations of certified management accountant and accredited senior appraiser from the institute of management accounting and the american society of appraisers respectively mr buck is a managing director of rpr holds an m b a from harvard business school and has more than years of experience in corporate finance for purposes of their estimates both of petitioner’s experts assumed that they were valuing big_number shares or percent of the outstanding_stock of johnco a john h lax mr lax used income and market approaches in valuing decedent's johnco stock to show that johnco was not viable as a going concern starting with a hypothetical purchase_price of dollar_figure million he assumed that a prospective purchaser would leverage johnco by financing percent of the purchase_price with a 10-percent 10-year term_loan next mr lax forecasted income for the 10-year period in which the term_loan would be outstanding if the timberland were managed for sustainable yield he assumed that timber growth and inflation would be percent mr lax's report provides no basis or explanation for the choice of the dollar_figure million purchase_price annually based on his assumptions mr lax determined that johnco's pretax income would be negative for all years thus he concluded that johnco could not produce sufficient cash-flow to finance dollar_figure million15 of an assumed dollar_figure million purchase_price next mr lax valued johnco using a market approach in which he multiplied johnco's earnings before interest and taxes ebit by a multiple derived from a comparison to public companies the ebit method for purposes of comparison mr lax selected two large publicly traded limited_partnerships the partnerships which controlled big_number and big_number acres of timberland respectively of which approximately percent was located in georgia florida and other parts of the south mr lax determined that the price ebit ratio of the partnerships was between and meaning that a partnership unit traded pincite to times its ebit when applied to johnco's ebit these multiples suggested a range in value between dollar_figure million and dollar_figure before adjustment for lack of marketability however we are not persuaded that the two partnerships constitute useful comparables for johnco as they controlled timberland that was respectively and big_number times larger than the timber property mr lax also identified certain characteristics of johnco that he thought detracted from its marketability history of low earnings and cash-flow concentration of asset value in we note that a dollar_figure million purchase financed using percent debt and percent equity would imply dollar_figure million in debt and dollar_figure million in equity not dollar_figure million in debt as used by mr lax in his report one category size of the company lack of professional management and c_corporation status a 10-percent discount for lack of marketability to reflect these factors was apparently incorporated by mr lax into his final_determination of fair_market_value mr lax determined that johnco was a negative cash_flow producing c_corporation holding_company whose assets could not support a dollar_figure million purchase_price he concluded that it was obvious that a willing buyer would buy decedent's johnco stock only if johnco's assets could quickly be sold for a fair return after analyzing publicly traded timber companies mr lax determined that those companies realized a return on equity roe between percent and percent but unlike johnco mr lax observed those companies had professional management geographically diverse assets and the ability to borrow to cover short-term downturns by comparison johnco mr lax concluded was on the small end of being a viable timber company and had very limited professional management and no geographical diversity using the capital_asset pricing model capm and the arbitrage pricing theory apt mr lax determined a cost of equity coe for the large publicly traded timber companies of dollar_figure percent due to the limiting characteristics of johnco mr lax concluded that a buyer of decedent's johnco stock would demand a premium of a 5-percent to 10-percent greater return so that an annual pretax roe of percent to percent would be required concluding that johnco could not provide such a return mr lax assumed that a willing buyer would liquidate johnco over year for the following amounts amount_realized le sec_34 tax on built-in capital_gain sec_1dollar_figure big_number net_liquidation_value big_number mr lax's report provides no basis or explanation for this figure insofar as the report details johnco's assets it does not provide a value for the timber property and omits the harris county real_estate this equation apparently ignores johnco's basis in its assets of dollar_figure which if taken into account would lower estimated capital_gains taxes resulting in a higher valuation based upon the foregoing mr lax determined the fair_market_value of decedent's 97-percent share of the outstanding johnco stock to be dollar_figure milliondollar_figure b g clyde buck under the assumption that prospective buyers would seek to maximize their economic return mr buck first identified three possible strategies for realizing income from johnco's assets a sell all of the timber then sell the residual land over a period of months b sell the timberland intact or c operate the timberland as a going concern cutting on a sustainable yield basis using present_value concepts mr buck valued each of the three possible strategies on an after-tax percent of dollar_figure dollar_figure basis determining their present values to be as follows millions discount rate case a case b case c dollar_figure dollar_figure dollar_figure like mr lax mr buck determined that the highest present_value would be realized through a liquidation insofar as the prospective buyer would receive a large cash inflow within a relatively short time although a quick sale of the timber property might result in a lower sale price mr buck concluded that because of the high discount rates that would be demanded by an investor the present_value of that strategy would be the highest mr buck dismissed the option of operating johnco as a going concern because the economic benefits are not worth the delay in getting cash mr buck testified that a hypothetical willing purchaser of a controlling_interest in a small company like johnco would expect a return on investment of at least to percent and perhaps as much a sec_30 to percent according to mr buck an investor in a private company expects a higher rate of return than an investor in a public company18 because of a lack of investment liquidity the uncertainty of the underlying asset mr buck's approach incorporated the effect of built-in capital_gains into the determination of fair_market_value by calculating present_value on an after-tax basis mr buck assumed that historical returns of publicly_traded_securities were in the range of to percent values and the uncertainty of the timing of future cash-flows in analyzing expected_return mr buck testified that a hypothetical buyer would consider johnco's historical earnings and cash-flows income taxes and liquidity mr buck also considered johnco's liquidation value based upon the stipulated net asset values taking into account the effect of the built-in capital_gains assuming a 31-percent capital_gains_rate mr buck calculated the net liquidation of johnco as follows net asset value less estimated capital_gains taxes big_number big_number less estimated selling costs dollar_figure net_liquidation_value big_number while acknowledging that a hypothetical buyer would consider the liquidation value of johnco's assets to be the primary factor mr buck testified that such a buyer would also consider johnco's operating results as an indicator of its going_concern_value based upon past operating results mr buck concluded that going_concern_value would not be of interest to a prospective buyer because a greater amount could be realized through liquidation unless it could be determined that past operations had been intentionally depressed to produce below-normal profits mr buck noted that a buyer of decedent's johnco stock would in theory have the ability to replace johnco's existing management and alter johnco's operating strategy according to mr buck the potential need to make such changes would create concerns and additional considerations for a hypothetical buyer however including i the potential need to buy out the minority shareholder ii the need to terminate existing johnco management iii the need to identify and retain outside assistance to manage and if appropriate liquidate johnco's assets and iv the risk of costly litigation with johnco's minority shareholder mr buck determined that the foregoing considerations and risks could result in a 10-percent discount from the price a willing buyer would pay if there were no minority shareholder considerationsdollar_figure we shall hereinafter refer to this discount to reflect the presence of a to 4-percent minority shareholder as a nuisance discount accordingly mr buck determined that the fair_market_value of decedent's johnco stock was dollar_figure milliondollar_figure because mr buck assumed that decedent held big_number shares or percent of the outstanding_stock of johnco on her date of death the remaining shares held by andrew made him a percent shareholder under this assumption this figure reflects an average of the values calculated by mr buck under case b with a 10-percent discount under case b without a discount and under case a without a discount calculated as follows case b with discount dollar_figure x dollar_figure dollar_figure case b without discount dollar_figure dollar_figure case a without discount dollar_figure dollar_figure average dollar_figure respondent's expert francis x burns respondent relies on the expert report of francis x burns a principal of ipc group llc ipc a chicago-based consulting firm mr burns who holds a master of management degree in finance and economics from northwestern university's kellogg school of management valued johnco based on the fair_market_value of its assets mr burns’ use of an asset approach is supported by revrul_59_60 1959_1_cb_237 which states the value of the stock of a closely held investment or real_estate_holding_company is closely related to the value of the assets underlying the stock for companies of this type the appraiser should determine the fair market values of the assets of the company in support of his choice mr burns noted that johnco was classified as a personal_holding_company on its and returns had only one employee and produced no goods or services other than the contracted sale of a percentage of timber growth each year he also found it significant that petitioner and respondent had stipulated the fair_market_value of johnco's assets because the fair_market_value of the assets was stipulated mr burns' report focused on evaluating the merits of petitioner's position regarding the valuation discounts it sought revrul_59_60 1959_1_cb_237 outlines factors to be considered in valuing the stock of closely held corporations and has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value 94_tc_193 a nuisance discount mr burns was critical of the nuisance discount sought by petitioner traditionally he noted the potential actions of a 4-percent minority shareholder22 do not warrant any discount from fair_market_value but in practice controlling interests are often given a control premium for the power that they wield over minority shareholders according to mr burns the buyer of a 96-percent interest in johnco would possess ultimate control_over the company's operations while the possibility of the minority shareholder’s causing problems for the new owner of the majority interest was mere speculation b marketability discount mr burns also disagreed with the views of petitioner's experts concerning a discount for lack of marketability according to mr burns lack of marketability is a relative concept there is not one standard of marketability to which all assets can be compared instead assets must be compared to their relevant market while petitioner and its experts focused on the marketability of johnco stock in the market for the stock of closely held corporations mr burns determined the timber market to be the relevant market for assessing marketability mr burns assumed andrew was a 4-percent shareholder on the valuation_date based upon the number of johnco shares reported as owned by decedent on her form_706 namely big_number shares or percent of the outstanding shares of johnco because a 96-percent interest in johnco represented control_over substantial timber assets in evaluating the marketability of johnco's timber assets mr burns determined that both the quality of the timber property and conditions in the timber market were important the primary source of information for mr burns' analysis was the engineering and valuation report of robert baker who also testified at trial mr baker is an experienced forester employed as an engineering revenue_agent for respondent in his shreveport louisiana office his expertise and familiarity with timber in central louisiana were apparent in his report and testimony in his report mr baker concluded that the timber property was an above-average property for several reasons it was a unique highly desirable tract due to its size contiguous nature and past prudent management it was located within a very competitive timber products market and it was being valued at a time when the market for timber properties was viable and active mr burns noted that the stipulated value of the timber property was based on the market prices paid for similar properties and concluded that because petitioner had not presented any evidence that the timber property would be more difficult to sell than comparable tracts the appraised fair_market_value of the timber property was a realistic and realizable amount while concluding that at least percent of johnco's assets were marketable mr burns acknowledged the possibility that a willing buyer interested primarily in the timber property might seek a discount for the less certain marketability of johnco's miscellaneous assets which included a building equipment and a vacant lot and constituted the remaining percent of johnco's total net asset value accordingly mr burns determined that percent should be the ceiling on any discount for lack of marketability c built-in capital_gains discount mr burns opposed the application of a built-in capital_gains discount as such a discount emphasized net_proceeds rather than fair_market_value to a willing buyer such an emphasis he thought is founded on a counter-intuitive premise that is a hypothetical and instantaneous sale of the same assets which the willing buyer has just purchased accordingly he considered both the prospect of liquidation and the recognition of built-in capital_gains to be speculative mr burns noted that respondent's forester mr baker johnco's former forester mr elliott and even a forester hired by petitioner mr screpetis had all concluded that the best use of the timber property was as commercial timberland and that a timber products company or a pension fund was the most likely purchaser in testimony petitioner's expert mr lax also conceded that the most likely purchaser was a timber products company or a pension fund thus mr burns concluded insofar as a timber product sec_23 mr screpetis was a consultant forester employed by george doyle inc which had been hired by mr buck to appraise the timber property in connection with his valuation of johnco company that acquired johnco would be likely to continue harvesting timber a sale of the assets might never take place and taxation of the built-in capital_gains could be postponed indefinitely even if johnco were to be liquidated mr burns thought it would be possible to avoid recognition of the built-in capital_gains using a number of tax strategies such as accepting debt obligations payable over future years and electing the installment_method exchanging the property in a like-kind_exchange and electing s_corporation treatment and holding the assets for at least years d selling costs mr burns also rejected applying a discount to reflect future selling costs he noted that selling costs are part of any transaction and would be reflected in the selling prices of comparable properties used to value the timber property moreover mr burns thought it inappropriate to discount the fair_market_value of decedent's johnco stock for selling costs that were only hypothetical insofar as they would not be incurred unless and until the new purchaser sold the timber property b fair_market_value of johnco built-in capital_gains on several occasions we have held that in valuing stock in a closely_held_corporation using the net asset value method a discount to reflect potential capital_gains_tax liabilities at the corporate level was unwarranted where there was no evidence that a liquidation was planned or that it could not have been accomplished without incurring a capital_gains_tax at the corporate level 87_tc_78 79_tc_938 72_tc_1062 9_tc_162 our denial in the past of a built-in capital_gains discount was based in part on the notion that valuation discounts for estate and gift_tax purposes are not appropriate where based on an event that may not transpire see eg ward v commissioner supra pincite selling costs and taxes recognized not taken into account when liquidation only speculative estate of piper v commissioner supra pincite no discount for built-in capital_gains where no evidence liquidation was planned or could not have been accomplished without corporate level recognition of capital_gains estate of cruikshank v commissioner supra pincite tax on appreciation only hypothetical where no demonstrated intent to liquidate and liquidation could occur without corporate level tax prior to the repeal of the doctrine established in 296_us_200 the general_utilities_doctrine the recognition of corporate level capital_gains taxes could also be speculative because the general_utilities_doctrine as codified in former sec_336 and sec_337 allowed the tax-free_liquidation of a corporation and thus the complete avoidance of corporate level capital_gains thus even where it could be established that a liquidation was planned the general_utilities_doctrine still made it possible to avoid corporate level taxes causing any projected tax_liability from built-in capital_gains to be purely speculative and not warranting consideration in determining fair_market_value see eg estate of piper v commissioner supra pincite gallun v commissioner tcmemo_1974_284 recently in 110_tc_530 we held that in determining the fair_market_value of stock in a closely_held_corporation after the repeal of the general_utilities_doctrine consideration of the effect of built- in capital_gains is not precluded as a matter of law and is appropriate in some circumstances in estate of davis we were convinced on the record that even though no liquidation or asset sale was planned a hypothetical willing buyer and seller would not have disregarded the existence of built-in capital_gains in agreeing on a purchase_price in that case both the taxpayer’s and the commissioner’s experts had recommended taking into account built-in capital_gains in determining fair_market_value even before the repeal of the general_utilities_doctrine courts had on occasion considered built-in capital_gains see eg 238_fsupp_29 d haw finding expert testimony showed built-in capital_gains_tax would necessarily adversely affect value of stock at issue to willing buyer clark v united_states aftr 2d ustc par big_number e d n c well-informed willing buyer of stock in corporation would consider that underlying assets of corporation included inactive investment portfolio that upon liquidation would incur substantial capital_gains_tax liability petitioner's position is that a prospective buyer of decedent's johnco stock would value the stock with the intention of liquidating johnco thus in petitioner's view a prospective liability for built-in capital_gains is not speculative and a built-in capital_gains discount is warranted petitioner's experts have attempted to support this conclusion by comparing the net present_value of johnco as a going concern to its net present_value if liquidated we think it is clear that petitioner's experts were able to reach this result only because they incorrectly valued decedent's johnco stock on the basis of johnco's income rather than its assets we agree with mr burns that decedent's johnco stock is properly valued under revrul_59_60 1959_1_cb_237 by looking to the fair_market_value of johnco's assets that method is most reasonable in a case like this one where the corporation functions as a holding rather than an operating company and earnings are relatively low in comparison to the fair_market_value of the underlying assets see estate of davis v commissioner supra estate of piper v commissioner supra pincite0 estate of cruikshank v commissioner supra contrary to petitioner's position we agree with respondent that in light of the many desirable characteristics of the timber property the most likely buyer of decedent's johnco stock would be a large timber products company or pension fund while it may still be possible after the repeal of the general_utilities_doctrine to avoid recognition of built-in capital_gains respondent has failed to convince us that any viable options for avoidance would exist for a hypothetical buyer of decedent's johnco stock the tax strategies suggested by mr burns who is not an expert in taxation can at best defer the recognition of built-in capital_gains but only by deferring income and ultimately cash-flow and suggest the work of an advocate rather than a disinterested expert witnessdollar_figure perhaps anticipating that the avoidance strategies offered by his expert do not withstand scrutiny respondent argues on brief that petitioner could hire some creative and resourceful tax practitioner and since someone might think of a way to avoid the tax effect of an immediate liquidation the tax on built-in capital_gains is only speculative contrary to respondent we do not think mr burns has demonstrated any real possibilities for avoidance of the built-in capital_gains_tax by johnco let alone we note also that in suggesting the availability of an s_corporation_election as a means of avoiding the tax on built-in capital_gains respondent and his expert overlook clear obstacles to that approach electing s_corporation status would require the consent of all shareholders thus andrew could thwart that approach also the shareholders of an s_corporation must generally be individuals whereas experts of both parties conclude that the likely buyer of decedent's johnco stock would be a large timber products company or a pension fund finally respondent and his expert fail to consider the impact that sec_1374 might have on any decision to convert johnco from c to s_corporation status done so in a manner sufficient to prevent petitioner from being able to carry its burden of final persuasion as respondent asserts we may allow the application of a built-in capital_gains discount if we believe that a hypothetical buyer would have taken into account the tax consequences of built-in capital_gains when arriving at the amount he would be willing to pay for decedent's johnco stock because johnco's timber assets are the principal source of the built-in capital_gains and as discussed infra are subject_to special tax rules that make certain the recognition of the built-in capital_gains over time we think it is clear that a hypothetical buyer would take into account some measure of johnco's built-in capital_gains in valuing decedent's johnco stock on the valuation_date johnco had a valid election under sec_631 that could not be revoked absent a showing of undue_hardship sec_631 treats the cutting of timber as though it were a hypothetical sale_or_exchange of the timber this fictitious sale is deemed to have been consummated at the time when the cutting occurs and the timber must be cut for sale or use in the taxpayer's trade_or_business the sale price in this hypothetical sale is the fair_market_value of the timber on the first day of the taxable_year in which it is cut gain_or_loss under sec_631 is measured by the difference between the fair_market_value of the cut timber and its adjusted_basis for depletion and is characterized as a sale_or_exchange under sec_1231 the fair_market_value of the cut timber then becomes the new basis of the timber new basis for all purposes in the hands of the taxpayer if the cut timber is then sold ordinary gain_or_loss is calculated as the difference between the amount_realized and the new basis as a result of its sec_631 election johnco will recognize its built-in capital_gains under sec_1231 as it cuts timber this recognition will occur independently of any liquidation consequently we conclude that a hypothetical willing buyer of decedent's johnco stock would take into account johnco's built-in capital_gains even if his plans were to hold the assets and cut the timber on a sustainable yield basis for this reason we hold that a valuation of decedent's johnco stock should take into account johnco's built-in capital_gains but only in an amount reflecting the rate at which they will be recognized measured as the net present_value of the built-in capital_gains_tax liability that will be incurred over time as timber is cut we calculate the net present_value of the built-in capital_gains_tax liability by estimating johnco's capital_gain sec_25 where only a portion of the timber is cut basis is allocated to cut and standing timber in proportion to timber units see sec_612 sec_1_612-1 income_tax regs units of timber are ordinarily expressed in terms such as thousands of board feet log scale or cords as appropriate timber quantity is generally estimated upon acquisition and subsequently increased as timber is acquired and decreased as units of timber are cut and sold recognition for future years calculating capital_gains taxes that will then be owed and discounting those future tax_liabilities to their present_value the results of our calculations are dependent on four independent variables the rate at which johnco's timber grows the effects of inflation capital_gains_tax rates and the discount rate employed each of the variables chosen for our calculations was within the range of figures offered by the parties' experts based on the testimony we received from messrs elliott and baker we think that a prospective purchaser of johnco would manage the timber property for sustainable yield by cutting an amount of timber each year equivalent to that year's timber growth mr elliot who has had many years of involvement with the timber property testified that historically the timber property had produced annual growth of to percent accordingly for purposes of our calculations we assume annual timber growth to be percent in our calculations we also assume a 4-percent rate of inflation based upon the to-5- percent and 4-percent estimates of messrs buck and lax respectively as in effect on the valuation_date we assume a 34-percent capital_gains_tax rate under sec_1201 finally in selecting a discount rate for our equations we assume a rate of percent and note that this in between the to percent suggested by mr lax and the to percent suggested by mr buck based on the foregoing we have calculated johnco's estimated future built-in capital_gains recognition necessary to fully recognize the built-in capital_gains present on the valuation_date using the above assumptions in our calculations as indicated in the appendix approximately years of timber sales on a sustainable yield basis would be required to recognize fully the built-in capital_gains present on the valuation_date to simplify our calculations for each year's cutting we have assumed that timber prices on the cutting date equaled the fair_market_value on the first day of the taxable_year so that no ordinary gains or losses result as shown in the appendix we have calculated the expected cash outflows for each of those years attributable to tax_liability from the built-in capital_gains in existence on the valuation_date discounting those expected cash outflows back to the present using a 20-percent rate we find the net present_value of the future built-in capital_gains_tax liability to be dollar_figure and allow a reduction of dollar_figure in determining the fair_market_value of decedent's johnco stockdollar_figure decedent’s johnco shares constituted percent of the company’s outstanding_stock and percent of dollar_figure is dollar_figure the parties have not addressed the applicability of a built-in capital_gains discount with respect to the harris county real_estate which had a fair_market_value and basis of dollar_figure and dollar_figure respectively on the valuation_date we accordingly decline to do so marketability discount where appropriate this court has on numerous occasions applied a discount for lack of marketability in valuing shares of stock in a closely held company see eg 101_tc_412 estate of furman v commissioner tcmemo_1998_157 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir estate of lauder v commissioner tcmemo_1992_736 on brief petitioner argues that it is entitled to a 10-percent discount for lack of marketability neither report of petitioner's two experts addresses a marketability discount directly mr buck's report does contend that the existence of a 3-percent minority shareholder would cause a 10-percent discount from the price that a willing buyer would otherwise pay for a percent interest in johnco mr buck does not characterize such a discount as one for marketability and we agree we characterize such a discount as a nuisance discount and address it separately infra only respondent's expert report addresses marketability directly although often closely related marketability and liquidity are not interchangeable terms as respondent’s expert argued liquidity is a measure of the time required to convert an asset into cash and may be influenced by marketability marketability on the other hand is not a temporal measure--it is a measure of the probability of selling goods at a specific price time and terms based upon two variables desirability of the asset reflected in demand and the existence and depth of an established market for buyers and sellers of the asset type by these standards a minority interest in johnco stock would lack marketability a minority shareholder would have limited means of realizing economic gain inasmuch as he could not compel distributions or liquidations and could not readily sell his interest to realize appreciation in the corporation's market_value because no established market exists for the sale of stock in closely held corporations in evaluating the marketability of a 98-percent stock interest in johnco it is not the desirability of the johnco stock or the existence of a market for such stock that is the focus of our analysis because a 98-percent stock interest confers control including the ability to liquidate the corporation it is the desirability of johnco's assets principally the timber property and the existence of a market for such assets that is most relevant in our analysis of marketability under texas corporate law a 98-percent controlling shareholder would have the authority to liquidate johnco as discussed supra the timber property which constituted percent of johnco's assets was a highly desirable parcel of timberland located within a highly competitive timber market during the early 1990's the local market for timberland was considered to be very active and properties of the size and quality of the timber property were in high demand according to mr baker there were a number of potential buyers for the timber property including both timber products companies and pension funds and he expected that it would sell within a few weeks after being placed on the market a 98-percent shareholder in johnco could also partially liquidate johnco by selling timber or cutting rights while retaining a fee in the land inasmuch as a great portion of johnco's fair_market_value was attributable to the value of the timber itself thus johnco at least to the extent of its timberland was marketable not all of johnco's nontimber assets were marketable however while cash and marketable_securities certainly were marketable johnco's building and equipment were not inasmuch as they were specialized assets that were not easily transported and for which no established market existed finally we think that the harris county real_estate owned by johnco was marketable that property's location within tanglewood a desirable residential area in suburban houston suggests that it could have been sold at its fair_market_value within a reasonable_time as one of petitioner's experts mr buck confirmed petitioner offers no expert opinion in support of a percent discount for lack of marketability respondent's expert calculated that approximately percent of johnco's assets lacked marketability and therefore concluded that the ceiling on any discount for lack of marketability should be percent in reaching that figure however respondent's expert treated the harris county real_estate as lacking marketability a conclusion with which we disagree removing the harris county real_estate from the assets lacking marketability reduces their percentage of the total assets to approximately percent relying on respondent's expert's analysis as adjusted we conclude that petitioner is entitled to a 3-percent discount for lack of marketability nuisance discount this court has never recognized the application of a nuisance discount as such in determining the fair_market_value of stock in a closely_held_corporation petitioner seeks a discount to reflect the nuisance that a 3-percent28 shareholder would pose to a potential buyer of decedent's johnco stock contending that andrew could use his position as president of johnco to sabotage or impede a sale of decedent's johnco stockdollar_figure we do not think andrew was in such a position andrew may have been president but northern trust as executor of the estate controlled johnco and could have fired andrew if he interfered unreasonably with the sale of decedent's johnco stock we also think the risk of minority shareholder litigation on the valuation_date is remote in accordance with its position that shares constituting a 97-percent interest in johnco were includable in decedent’s estate petitioner assumes that andrew’s unified_credit bequest made him a 3-percent shareholder of johnco we elsewhere conclude that the correct percentages are and respectively petitioner also argues in this regard that andrew could interfere with a potential buyer's due diligence however a hypothetical willing buyer is deemed to have reasonable knowledge of all relevant facts for purposes of defining the market_value and thus petitioner's contention is irrelevant insofar as a 97-percent or 98-percent shareholder would have considerable discretion in its control of johnco under texas corporate law we acknowledge that the existence of a minority shareholder may pose an annoyance in comparison to ownership of a 100-percent stock interest but think that a hypothetical buyer would be willing to overlook this factor in light of the desirability of the timber property accordingly we agree with respondent that no nuisance discount is warranted selling costs we have rejected the conclusions of petitioner's experts that a hypothetical purchaser of decedent's johnco stock would liquidate johnco we agree with respondent that the application of any discount to reflect selling costs that a hypothetical purchaser might incur is unwarranted effect of settlement we now turn to the question of what effect if any the settlement agreement between andrew and dinah should have in our determination of the fair_market_value of decedent's johnco stock for federal estate_tax purposes the fair_market_value of the subject property is determined as of the date of death of the decedent or alternatively on the alternate_valuation_date under sec_2032 ordinarily no consideration is given to any unforeseeable future event that may have affected the value of the subject property on some later date sec_2031 sec_30 see supra note b estate_tax regs see also 763_f2d_891 7th cir estate of newhouse v commissioner t c pincite estate of gilford v commissioner t c pincite in this case petitioner asks us to look at the price negotiated in a settlement consummated more than years after the death of decedent as being determinative of the fair_market_value of decedent's johnco stock on the valuation_date while we normally do not look to future events in determining fair_market_value the amount set by a freely negotiated agreement made reasonably close to the valuation_date may be relevant but is not conclusive as to fair_market_value 346_f2d_213 5th cir first natl bank v united_states supra 88_tc_1197 although the product of a freely negotiated and arm's- length agreement in which both parties were represented by counsel we are not persuaded that the dollar_figure settlement amount accurately reflected the fair_market_value of decedent's johnco stock on the valuation_date the settlement amount closely resembles the dollar_figure amount recommended by mr buck we have found serious fault in his assumptions regarding the need to liquidate johnco and have accordingly rejected his determination of fair_market_value in arriving at a settlement amount of dollar_figure we think it is likely that andrew and dinah also acted upon the erroneous assumption that johnco was properly valued by assuming it would be liquidated thus while we believe the settlement was arm's length we doubt its reliability as an accurate measure of the fair_market_value of decedent's johnco stock on the valuation_date thus we accord little weight to the settlement amount in determining the fair_market_value of decedent's johnco stock c valuation conclusions on the basis of the foregoing we find that for purposes of computing the taxable_estate of decedent the fair_market_value of decedent's big_number shares of johnco stock was dollar_figure approximately dollar_figure per share on the date of decedent's death calculated as follows fair_market_value of stock interest johnco dollar_figure dollar_figure reduction for built-in capital_gains big_number big_number difference big_number less marketability discount big_number fair_market_value big_number big_number big_number big_number fair_market_value per share dollar_figure iii constitutional challenge we now address petitioner's contention that a portion of the estate_tax as applied is unconstitutional the federal estate_tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 307_us_57 the taxable_estate is defined as the decedent's gross_estate less specified deductions sec_2051 federal_estate_taxes are not a permissible deduction from the gross_estate the value of the gross_estate generally includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2031 sec_2033 petitioner acknowledges the power of the federal government to impose an estate_tax but challenges the application of the current estate_tax to property which is not transferred but which is instead required to be paid to the federal government in the form of estate_taxes according to petitioner's argument the constitutionality of the estate_tax depends upon its status as an excise_tax imposed upon the transfer of property at death because the estate_tax is calculated using the taxable_estate as a base ie with no deduction_for_estate_tax paid a portion of the tax collected by the government is imposed on property that is not susceptible of transfer by the decedent but instead is required to be paid to the government in the form of the estate_tax this portion is thus in petitioner's terms a tax on tax payment and such treatment makes the computation of the estate_tax tax inclusive as a result petitioner contends the portion of the estate_tax attributable to property that is paid to the government in satisfaction of the estate_tax is not a mere excise_tax on the transfer of property at death but a direct_tax on the value of the property itself which is unconstitutional because it is not apportioned in accordance with article i section clause of the constitution there are a number of problems with petitioner's theory first we believe petitioner overlooks both the long history of treating taxes occasioned by death as excise rather than direct taxe sec_31 and the fact that the supreme court's touchstone for determining a direct_tax has been historical treatment rather than logical analogy in 256_us_345 the supreme court brushed aside the taxpayer's effort to distinguish the estate_tax there at issue from the inheritance_tax sustained against a direct_tax challenge in 178_us_41 the taxpayer in new york trust co had sought to make a distinction for direct_tax purposes between an inheritance_tax and an estate_tax based upon the former's imposition on the privilege of receipt the supreme court relying heavily on its earlier opinion in knowlton v moore supra dismissed the effort not because of some scientific distinction but based on the practical and historical ground that this kind of tax always has been regarded as the antithesis of a direct_tax has ever been treated as a duty or excise because of the particular occasion which gives rise to its levy knowlton v moore u s upon this point a page of history is worth a volume of logic new york trust co v eisner supra pincite 178_us_41 see eg 280_us_124 excise_taxes of this type were not understood to be direct taxes when the constitution was adopted 256_us_345 the estate_tax regime at issue in new york trust codollar_figure was tax inclusive in the same manner now faulted by petitioner in the current estate_tax structure provided in sections we think petitioner's effort to dissect the estate_tax at issue herein into a constitutionally permissible portion ie the tax imposed with respect to property transferred to heirs and a constitutionally impermissible portion ie the tax imposed with respect to property paid to the government as tax or the tax on a tax payment is the kind of scientific distinction long ago rejected in new york trust co knowlton v moore supra and 173_us_509 just as the differences in estate and inheritance taxes were deemed inconsequential for purposes of determining what constitutes a direct_tax in new york trust co we believe petitioner's distinctions likewise lack constitutional significance second both the inheritance_tax upheld in knowlton v moore supra and the estate_tax upheld in new york trust co against direct_tax challenges were tax inclusive in the same manner as that with which petitioner finds fault in the current estate_tax concededly the direct_tax attack in the prior cases was not framed in terms of the taxes' tax inclusive structure we have found only one case where the tax inclusive feature of the estate_tax was attacked on constitutional grounds in old colony trust co v malley revenue act of ch sec 39_stat_777 f 2d 1st cir an estate challenged an estate_tax regulation that expressly disallowed the deduction of estate_taxes from the determination of the net estate for purposes of computing estate_tax liability as unconstitutional and as inconsistent with the statute revenue act of ch sec 39_stat_778 as amended the estate contended that the amount of estate_tax imposed by the statute should not be included in the base used as a measure of the tax the court_of_appeals rejected the challenge finding the regulation consistent with the meaning of the statute and the constitutional challenge a claim so obviously unsound as to call for no discussion old colony trust co v malley supra pincite third petitioner's fundamental claim and the fatal flaw in its argument concerns the nature of the transfer required to insulate the estate_tax from attack based on the direct_tax strictures of the constitution petitioner sums up its argument as follows petitioner views the estate_tax as a tax on the transfer of property at death consistent with 178_us_41 and is concerned solely with the amount of property that a decedent can transfer at death the problem with the estate_tax as it is currently assessed is that a large portion of the tax is imposed on the decedent's property not because of its transfer at death but rather merely because of its ownership by the decedent in clear violation of 157_us_429 reh'g granted 158_us_601 specifically the amount of a decedent's_estate that must be paid as estate_tax is not transferred at death to anyone therefore it cannot itself be taxed under what is supposed to be an excise_tax on the transfer of property at death in petitioner's view then the estate_tax may constitutionally be imposed only with respect to property that is transferred to a person we think petitioner confines the permissible scope of the tax far too narrowly in light of long-established supreme court interpretations with reference to a predecessor estate_tax revenue act of ch sec_401 sec_40 stat which provided for a computation of the taxable_estate in the same tax inclusive fashion as the current tax the supreme court observed what this law taxes is not the interest to which the legatees and devisees succeeded on death but the interest which ceased by reason of death 264_us_47 see also 279_us_151 knowlton v moore supra pincite instead the estate_tax extends more broadly as an excise upon the shifting at death of the incidents of property as the supreme court clarified more than years ago in 326_us_340 it is true that the estate_tax as originally devised and constitutionally supported was a tax upon transfers but the power of congress to impose death taxes is not limited to the taxation of transfers at death it extends to the creation exercise acquisition or relinquishment of any power or legal privilege which is incident to the ownership of property and when any of these is occasioned by death it may as readily be the subject of the federal tax as the transfer of property at death citations omitted the taxpayer in fernandez had challenged the imposition of the estate_tax in that case on direct_tax grounds not dissimilar to those advanced by petitioner fernandez involved a since-repealed provision revenue act of ch sec_402 sec_56 stat that required the inclusion of the entire amount of community_property both the decedent's and the surviving spouse's shares except for any portion traceable to the surviving spouse’s personal earnings or separate_property in the taxable_estate of the first-dying spouse the taxpayer argued that insofar as the estate_tax was imposed on the value of the surviving wife's share of community_property it was an unconstitutional unapportioned direct_tax because there was no transfer of the wife's community share to her she merely retained the share she owned prior to her husband's death the court although conceding that the wife owned her share before and after her husband's death concluded that the husband's death terminated a right to manage the wife's share accorded him under state law and made her control exclusive this redistribution of powers and restrictions on powers even though ownership never changed furnishes appropriate occasion for the imposition of an excise_tax fernandez v wiener supra pincite it is enough that death brings about changes in the legal and economic relationships to the property taxed id pincite under the very broad test of fernandez we think the estate_tax imposed in the instant case is free of constitutional defect there was a cessation of decedent's interests in the assets of her gross_estate that was occasioned by death both with respect to any property transferred to andrew and dinah and any property remitted to the government in payment of the estate_tax accordingly the imposition of the estate_tax in this case falls well within the taxing power previously sanctioned by the supreme court to reflect the foregoing decision will be entered under rule inflation rate timber growth rate capital_gains_tax rate discount rate timber growth beginning fair market adjusted purchased annual year-end units basis year-end timber cutting built-in basis year timber total per basis built-in growth timber cut per allocat recognized value gains units unit gain units unit ed capital_gains_tax big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure dollar_figure note numbers may reflect rounding net present_value dollar_figure npv
